Exhibit 10.1

Execution Copy

 

LOGO [g657132g1119104704576.jpg]

James Attwood

Executive Chairman

November 16, 2018

Mr. David Kenny

Dear David,

I am delighted to offer you the position of Chief Executive Officer of Nielsen
Holdings PLC based in our New York and Wilton offices. Your hire date will be
December 3, 2018.

Base Salary

Your annualized base salary will be $1,300,000 payable in biweekly installments.

Annual Incentive Plan

You will participate in our Annual Incentive Plan (“AIP”) for the plan year
January through December, 2019 and in each subsequent year of employment. In
2019 your annual AIP target is $1,925,000.

Long-Term Incentive Plan

You will be eligible to participate in discretionary Long Term Incentive (LTI)
awards for the 2019 plan year and in each subsequent year of employment.

In February, 2019 we will recommend to the Compensation Committee of the Board
of Directors that you are awarded a grant under our Long Term Performance Plan
(LTPP) of a number of Nielsen performance restricted stock units (PRSUs) equal
to the quotient obtained by dividing $4,200,000 by the closing price of Nielsen
stock on the date of grant (2019 PRSUs). The 2019 PRSUs will be earned based on
Nielsen achieving approved cumulative financial performance targets over the
three-year period commencing January 1, 2019 provided you are an active employee
on the vesting date.

In February, 2019, we will recommend to the Compensation Committee that you are
awarded a number of Nielsen restricted stock units (RSUs) equal to the quotient
obtained by dividing $2,800,000 by the closing price of Nielsen stock on the
date of grant (2019 RSUs). The RSUs will vest in 4 equal annual installments
commencing on the first anniversary of the grant date provided you are an active
employee on the vesting date.

 

   

Nielsen

40 Danbury Road, Wilton, CT 06897

USA

tel +1 203 563 3500

james.attwood@nielsen.com

www.nielsen.com



--------------------------------------------------------------------------------

Make-Whole Awards

To compensate you for the loss of unvested equity at your former employer, the
Board has approved a “make-whole” equity award covering 487,505 Nielsen RSUs
(Make Whole RSUs) that (i) will vest in three equal annual installments on
12/31/2019, 12/31/2020, and 12/31/2021 provided you are an employee on the
applicable vesting dates, and (ii) will have such other terms contained in the
form of award agreement attached as Exhibit 1A to this offer letter.

To compensate you for the loss of your cash retention award from your former
employer we will provide a cash payment of $2,500,000 (Make Whole Retention
Cash) in our February 15, 2019 payroll, provided that you are an employee on the
payment date.

To compensate you for the loss of the 2018 annual incentive payout from your
prior employer, we will provide a cash payment of $1,500,000 (AIP Make Whole) as
soon as is reasonably practicable after your hire date. If you resign
voluntarily without Good Reason or are terminated for Cause (each as defined
below) within one year of receiving this payment, you agree to repay the AIP
Make Whole in full.

One-Time New Hire Equity Grant

In addition, the Compensation Committee of the Board has approved a one-time new
hire equity award (New Hire Award) to be granted on your hire date. The New Hire
Award will have a grant date value of $2,800,000.

50% of the New Hire Award will be denominated in service-based RSUs using the
closing price of Nielsen stock on Thursday, November 15, 2018 (New Hire RSUs)
that will cliff vest on the third anniversary of the grant date provided you are
an employee on the vesting date and have such other terms contained in the form
of award agreement attached as Exhibit 1B to this offer letter.

50% of the New Hire Award will be denominated in performance stock options (New
Hire PSOs) (i) with the number of Nielsen shares covered by the New Hire PSOs
determined using the Black-Scholes option pricing model based on the closing
price of Nielsen stock on Thursday, November 15, 2018, (ii) having a seven year
term, (iii) a strike price equal to the closing price of Nielsen stock on the
grant date and (iv) such other terms contained in the form of award agreement
attached as Exhibit 1C to this offer letter.

Premium Stock Option Grant

The Compensation Committee of the Board has approved a one-time grant of 750,000
performance stock options (Premium Stock Options) to be granted to you on your
hire date. The Premium Stock Options (i) will have an exercise price of $40 and
a seven year term, (ii) will vest on the first, second and third anniversary of
the grant date with respect to one third of the options on each such anniversary
and (iii) will have such other terms contained in the form of award agreement
attached as Exhibit 1D to this offer letter.

Equity Awards Supporting Information

The 2019 PRSUs, the 2019 RSUs, the Make Whole RSUs, the New Hire Award and
Premium Stock Options (Offer Letter Equity Awards) will be governed by the terms
of the Amended and Restated Nielsen 2010 Stock Incentive Plan (2010 Stock
Incentive Plan), a copy of which is attached to this letter as Exhibit 2, or its
successor and the forms of award agreements applicable to senior executives of
Nielsen; provided, however, that the Make

 

2



--------------------------------------------------------------------------------

Whole RSUs, the New Hire RSUs, the New Hire PSOs and the Premium Stock Options
shall have the terms set forth in the applicable forms of award agreement
attached hereto as Exhibits 1A through 1D. The treatment of the 2019 PRSUs and
the 2019 RSUs in the event of a Change in Control shall be determined in
accordance with Section 10 of the Stock Incentive Plan as in effect on the date
of this offer letter.

The applicable award agreements for the 2019 PRSUs and the 2019 RSUs will
provide that in the event of a termination without Cause or for Good Reason (a
Qualifying Termination):

 

  •  

The 2019 PRSUs will pay out on the normally scheduled payout date based on the
final performance assessment approved by the Nielsen Board, pro-rated to reflect
your length of service in the performance period.

 

  •  

The Applicable Portion of the 2019 RSUs shall vest and you will forfeit the
remaining unvested portion of such award. For purposes of this bullet,
“Applicable Portion” means a number of RSUs equal to (x) the total number of
RSUs scheduled to vest on the vesting date next following the date of the
Qualifying Termination, multiplied by (y) a fraction, the numerator of which is
the total number of days from the most recent vesting date preceding the date of
the Qualifying Termination (or if there is no such date, the award grant date)
through the date of the Qualifying Termination and the denominator of which is
the total number of days from the most recent vesting date preceding the date of
the Qualifying Termination (or if there is no such date, the award grant date)
through the vesting date next following the date of the Qualifying Termination.

Miscellaneous

Nielsen will reimburse you for the reasonable, documented legal fees that you
incur in connection with accepting this position at Nielsen, subject to a cap of
$40,000.

You will be eligible for reimbursement of actual expenses incurred for annual
financial planning and health examination up to annual limits of $15,000 and
$2,500 respectively.

As a senior executive at Nielsen you are expected to accumulate and maintain a
meaningful level of stock ownership in the Company. The value of your stock
ownership guideline is 6 x your annual salary. The guideline shares will be
determined using the closing price of a Nielsen share on your hire date.

As a Nielsen employee, you will be eligible for all benefits currently offered
to members of the Nielsen senior management team effective your first day of
employment. Within a week of your start date you should receive an email from
Fidelity, our benefits administration platform, inviting you to enroll in our
benefit plans. You must enroll within 31 days of your hire date.

If you do not receive your email, please contact the Fidelity Benefits Service
Center (1-800-500-2363).

While it is our sincere hope that our relationship will be a long and mutually
beneficial one, your employment by Nielsen is at-will, which means either you or
the company may voluntarily terminate your employment at any time. In the event
your employment is terminated involuntarily (except in cases deemed to be for
Cause) or voluntarily for Good Reason, you will receive benefits as described in
the Nielsen Holdings plc Severance Policy for Section 16 Officers and
United-States-Based Senior Executives, a copy of which is attached to this
letter as Exhibit 3 (the Executive Severance Policy).

For purposes of this offer letter and your rights upon a termination of
employment, Good Reason and Cause shall have the meanings ascribed to such terms
in the in the Executive Severance Policy, except that Good Reason shall also
include the following items:

 

3



--------------------------------------------------------------------------------

  1.

A reduction in your Annual Incentive Target, other than as a result of a general
reduction applicable to all named executive officers

 

  2.

The Company’s failure to nominate you for election or re-election to the Board,
other than as a result of your prior termination of employment due to death or
disability, for Cause or voluntarily without Good Reason

 

  3.

Requirement to move your primary residence from Massachusetts

This offer is conditional upon the following:

 

  1.

Successful completion of a background check including prior employment and
education verification.

 

  2.

Your completion of the Employment Eligibility Verification Form I-9. The
Immigration Reform and Control Act of 1985 requires employers to verify that all
employees are legally authorized to work in the United States.

 

  3.

Signed return of necessary documents listed on the form to establish your
identity and employment eligibility. This form, and other new hire paperwork
will be sent to you upon accepting this offer and should be submitted on your
first day of employment.

 

  4.

Your signing the enclosed Executive Non Disclosure, Non Solicitation,
Non-Competition and Inventions Assignment Agreement.

David, on behalf of the Board and the Nielsen team, I am thrilled to welcome you
to our organization. I look forward to working together as you build a rewarding
career and we create long term value at Nielsen.

 

Sincerely, Nielsen Holdings PLC By:  

 

Name:   James A. Attwood Jr. Title:   Executive Chairman

 

Accepted:

 

David Kenny                                 Date

 

4



--------------------------------------------------------------------------------

Exhibit 1A – Make Whole RSUs

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS GRANT is hereby made effective as of the Grant Date set forth on the
schedule attached hereto as Schedule A (“Schedule A”, such date, the “Grant
Date”) between Nielsen Holdings plc, a company incorporated under the laws of
England and Wales, having its registered office in the United Kingdom
(hereinafter referred to as the “Company”) and the individual whose name is set
forth on Schedule A hereof, who is in the Employment of the Company or a
Subsidiary (the “Participant”). Any capitalized terms herein not otherwise
defined in this Agreement shall have the meaning set forth in the Nielsen 2010
Stock Incentive Plan (the “Plan”).

WHEREAS, the Committee has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant the Participant restricted
stock units (as provided in Section 1 below), ultimately payable in shares of
Common Stock (the “Award”) as an incentive for increased efforts during the
Participant’s term of office with the Company or any of its Subsidiaries, and
has advised the Company thereof and instructed the undersigned officers to grant
said Award; and

WHEREAS, this Award has been granted as an “employee inducement award” under
Section 303A.08 of the New York Stock Exchange Listed Company Manual;
accordingly, the Award has been granted outside of the Company’s existing equity
compensation plans, however, except as otherwise provided in this Agreement, the
Award will be governed in all respects as if issued under the Plan, as currently
in effect and as may be amended hereafter from time to time, as well as this
Restricted Stock Award Agreement (the “Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

1. Grant of RSUs.

(a) For valuable consideration, receipt of which is hereby acknowledged, the
Company hereby grants the number of restricted stock units (“RSUs”) to the
Participant set forth on Schedule A, on the terms and conditions hereinafter set
forth, and subject to the terms of the Plan. Each RSU represents the unfunded,
unsecured right of the Participant to receive one share of the Company’s Common
Stock (each, a “Share”). The Participant will become vested in the RSUs, and
take delivery of the Shares, as set forth in this Agreement.

(b) This Award has been granted as an “employment inducement award” pursuant to
the exemption provided by Section 303A.08 of the New York Stock Exchange Listed
Company Manual, is not issued under the Plan, and does not reduce the share
reserve under the Plan. However, for purposes of interpreting the applicable
provisions of this Agreement, the terms and conditions of the Plan (other than
those applicable to the share reserve) shall govern and apply to this Award as
if this Award had actually been issued under the Plan.

2. Vesting and Timing of Transfer.

(a) Unless otherwise provided herein, the Participant shall become vested in the
RSUs in accordance with the Plan and the vesting provisions set forth on
Schedule A (each date on which all or a portion of the RSUs become vested
thereunder, a “Vesting Date”), subject to the continued Employment of the
Participant by the Company or a Subsidiary through the relevant Vesting Date.

(b) Notwithstanding the foregoing, upon a termination of the Participant’s
Employment by the Company or a Subsidiary without Cause or by the Participant
for Good Reason, all unvested RSUs shall become immediately vested.



--------------------------------------------------------------------------------

(c) Upon the Participant’s death or Permanent Disability, all unvested RSUs
shall become immediately vested.

(d) Upon termination of the Participant’s Employment with the Company and all of
its Subsidiaries for any reason other than as set forth in Section 2(b) or
(c) above, all unvested RSUs shall immediately be forfeited by the Participant,
without payment of any consideration therefor.

(e) The Board shall cause to be delivered to the Participant such Shares
underlying any non-forfeited, vested RSUs as soon as practicable after they
become vested RSUs as provided in this Section 2 (but in no event later than
21⁄2 months after the last day of the calendar year in which such RSUs become so
vested).

(f) In the event of the death of the Participant the delivery of Shares under
Section 2(e), as applicable, shall be made to the person or persons to whom the
Participant’s rights under the Agreement shall pass by will or by the applicable
laws of descent and distribution.

(g) Upon each transfer of Shares in accordance with Section 2(e) above, the
Company shall have satisfied its obligation with respect to the number of RSUs
equal to the number of Shares delivered to the Participant pursuant thereto, and
the Participant shall have no further rights to claim any additional Shares in
respect thereof. Notwithstanding the foregoing, the Participant may elect to
defer the transfer of Shares by providing notice to the Company in accordance
with all applicable rules, policies, and procedures established by the
Committee.

3. Dividends. Unless otherwise provided pursuant to Section 4 below, from and
after the Grant Date, the Participant will only be entitled to receive dividend
equivalent payments or other distributions, if any, with respect to Shares
underlying the RSUs in accordance with the terms set forth in Schedule A.

4. Adjustments Upon Certain Events. The Committee shall, in its sole discretion,
make certain equitable substitutions or adjustments to any Shares or RSUs
subject to this Agreement pursuant to Section 10 of the Plan.

5. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

“Cause” shall mean “Cause” as defined in the Nielsen Holdings plc Severance
Policy for Section 16 Officers and United-States-Based Senior Executives.

“Good Reason” shall mean “Good Reason” as defined in the offer letter, dated
November 16, 2018, by and between Participant and the Company.

“Permanent Disability” shall mean “Disability” as defined in the severance plan
or policy of the Company in which the Participant is a participant on the Grant
Date.

6. No Right to Continued Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue in the Employment of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to terminate the Employment of the Participant at any time for any reason
whatsoever, with or without Cause, subject to the applicable provisions of, if
any, the Participant’s Employment Agreement or offer letter provided by the
Company or any Subsidiary to the Participant.

7. No Acquired Rights. Participant acknowledges and accepts that the Board has
the power to amend or terminate the Plan, to the extent permitted thereunder, at
any time. The Participant further acknowledges and accepts that (a) this Award
is not to be considered part of any normal or expected compensation; (b) the
value of the RSUs or the Shares shall not be used for purposes of determining
any benefits or compensation payable to the Participant or the Participant’s
beneficiaries or estate under any benefit arrangement of the Company or any
Subsidiary, including but not limited to

 

2



--------------------------------------------------------------------------------

severance or indemnity payments; and (c) the termination of the Participant’s
Employment with the Company and all Subsidiaries under any circumstances
whatsoever will give the Participant no claim or right of action against the
Company or any Subsidiary in respect of any loss of rights under this Agreement
or the Plan that may arise as a result of such termination of Employment.

8. No Rights of a Stockholder. The Participant shall not have any rights or
privileges as a stockholder of the Company until the Shares underlying vested
RSUs have been registered in the Company’s register of stockholders as being
held by the Participant.

9. Transferability. RSUs may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Participant otherwise than by will
or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 9 shall be void and unenforceable against the Company or any
Subsidiary or Affiliate.

10. Withholding. The Participant may be required to pay to the Company or any
Affiliate, and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any transfer due under this Agreement or under the
Plan or from any compensation or other amount owing to the Participant,
applicable withholding taxes with respect to any transfer under this Agreement
or under the Plan and to take such action as may be necessary in the opinion of
the Company to satisfy all obligations for the payment of such taxes, pursuant
to Section 4(c) of the Plan.

11. Choice of Law. This agreement shall be governed by and construed in
accordance with the laws of the state of New York without regard to conflicts of
law, except to the extent that the issue or transfer of Shares shall be subject
to mandatory provisions of the laws of England and Wales.

12. RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All RSUs are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of this Agreement will govern and prevail;
provided, however, that for purposes of this Award, in order for an award to
constitute a Substitute Award under Section 10 of the Plan, the award must be
denominated in shares of publicly traded stock which are traded on an
established U.S. or U.K. securities exchange.

13. Signature in Counterparts. If executed in writing, this Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

14. Section 409A of the Code. Notwithstanding any other provisions of this
Agreement or the Plan, the RSUs granted hereunder shall not be deferred,
accelerated, extended, paid out or modified in a manner that would result in the
imposition of an additional tax under Section 409A of the Code upon the
Participant. In the event it is reasonably determined by the Committee that, as
a result of Section 409A of the Code, the transfer of Shares under this
Agreement may not be made at the time contemplated hereunder without causing the
Participant to be subject to taxation under Section 409A of the Code, the
Company will make such payment on the first day that would not result in the
Participant incurring any tax liability under Section 409A of the Code.
Notwithstanding anything herein to the contrary, if at the time of the
Participant’s termination of employment with the Company the Participant is a
“specified employee” as defined in Section 409A of the Internal Revenue Code of
1986, as amended and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Participant) until
the date that is six months following the Participant’s termination of
employment with the Company (or the earliest date as is permitted under
Section 409A of the

 

3



--------------------------------------------------------------------------------

Code without any accelerated or additional tax). The Participant is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or in respect of such Participant in connection with the RSUs
(including any taxes and penalties under Section 409A), and neither the Company
nor any of its Subsidiaries shall have any obligation to indemnify or otherwise
hold the Participant (or any beneficiary) harmless from any or all of such taxes
or penalties. If the RSUs are considered “deferred compensation” subject to
Section 409A, references in this Agreement and the Plan to “termination of
Employment” and “separation from service” (and substantially similar phrases)
shall mean “separation from service” within the meaning of Section 409A. For
purposes of Section 409A, each payment that may be made in respect of the RSUs
is designated as a separate payment.

15. Confidential Information; Non-Compete; Non-Solicitation

The Participant acknowledges and agrees that the Participant is bound by and
will comply with the restrictive covenants and obligations contained in the
Appendix to this Agreement, which covenants and obligations are incorporated
herein by reference and made a part of this Agreement.

16. Data Privacy

If a Participant is employed outside the European Economic Area and consent is
needed for the collection, processing or transfer of their personal data under
applicable local law, the Participant hereby consents for the purposes of the
Plan.

For the purposes of compliance with the General Data Protection Regulation (EU)
2016/679, the Company will separately provide a Participant with information on
the collection, processing and transfer of their personal data, including the
grounds for processing.

17. Forfeiture of Grant

If the Participant does not sign and return this Agreement within six months
following the Grant Date, the RSUs shall be forfeited and shall be of no further
force and effect.

18. Amendment

This Agreement may only be amended by a writing executed by the parties hereto,
which specifically states that it is amending this Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Nielsen Holdings plc

By:   Nancy Ramsey Phillips   Chief Human Resources Officer PARTICIPANT: David
Kenny Online grant acceptance satisfies signature requirement

 

 

5



--------------------------------------------------------------------------------

Schedule A

 

Name:    David Kenny Grant Date:    December 3, 2018 (“Hire Date”) Vesting
Commencement Date:    December 3, 2018 Number of RSUs:    487,505 Normal Vesting
of RSUs:   

162,502 on December 31, 2019

 

162,502on December 31, 2020

 

162,501 on December 31, 2021

Vesting on a “Change in Control”:    Per Plan terms in effect on the date of the
offer letter. Dividends:    RSUs, whether or not vested, shall be credited with
dividend equivalents as and when dividends are paid on the Company’s actual
shares, with such dividend equivalents deemed to be invested in additional RSUs
for the Participant’s account as of the corresponding dividend payment date
(which additional RSUs shall vest upon the vesting of the underlying RSUs to
which they are attributable). No dividend equivalents shall be credited with
respect to any fractional shares in a Participant’s account.

 

6



--------------------------------------------------------------------------------

APPENDIX

Confidential Information; Non-Compete; Non-Solicitation

1. In consideration of the Company entering into this Agreement with the
Participant, the Participant shall not, directly or indirectly, (i) at any time
during or after the Participant’s employment with the Company or any of its
subsidiaries, parents or affiliates (collectively, “Nielsen”), disclose any
Confidential Information (as defined below) except (A) when required to perform
his or her duties to Nielsen; (B) as required by law or judicial process; or
(C) in connection with any Protected Activity (as defined below) by the
Participant; or (ii) at any time during the Participant’s employment with
Nielsen and for a period of 12 months thereafter or, if the Participant’s
employment with Nielsen is terminated under circumstances that entitle the
Participant to receive severance under any severance plan, policy or agreement
with Nielsen applicable to the Participant at the time of such termination, for
the duration of the applicable severance period under such plan, policy or
agreement if such severance period is longer than 12 months (with, for the
avoidance of doubt, the severance period for any lump sum severance payment
being equal to the number of months of base salary being paid in such lump sum
(for example, 1.5x base salary equates to a severance period of 18 months)) (A)
associate with (whether as a proprietor, investor, director, officer, employee,
consultant, partner or otherwise) or render services to any business that
competes with the business of Nielsen, in any geographic or market area where
Nielsen conducts business or provides products or services (or which the
Participant has knowledge, at the time in question, that Nielsen has plans to
commence engaging in within twelve (12) months); provided, however, that nothing
herein shall be deemed to prohibit the Participant’s ownership of not more than
2% of the publicly-traded securities of any competing business; (B) induce,
influence, encourage or solicit in any manner any (x) client or prospective
client with which the Participant had interactions in connection with his/her
employment in the 18 months prior to termination of the Participant’s employment
with Nielsen, or (y) vendor or supplier of Nielsen, to cease or reduce doing
business with Nielsen or to do business with any business in competition with
the business of Nielsen; (C) solicit, recruit, or seek to hire, or otherwise
assist or participate in any way in the solicitation or recruitment of, any
person who has been employed or engaged by Nielsen at any time during the 6
months immediately preceding the termination of the Participant’s employment, or
induce, influence, or encourage in any manner, or otherwise assist or
participate in any way in the inducement, influence or encouragement of, any
such person to terminate his or her employment or engagement with Nielsen; or
(D) hire or otherwise assist or participate in any way in the hiring of, any
person who has been employed or engaged by Nielsen at any time during the 6
months immediately preceding the termination of the Participant’s employment.
The provisions hereof shall be in addition to and not in derogation of any other
agreement covering similar matters to which the Participant and the Company or
any subsidiary or affiliate thereof are parties. For purposes of this agreement,
the “business of Nielsen” means consumer purchasing measurement and analytics,
media audience measurement and analytics, and any other line of business in
which Nielsen is engaged at the time of the termination of the Participant’s
employment (or which the Participant has knowledge, at the time in question,
that Nielsen has plans to commence engaging in within twelve (12) months). If
the Participant is primarily providing services in California at the time the
Participant’s employment with Nielsen terminates, then sub-clauses (A), (B) and
(D) of clause (ii) of this Section 1 shall not apply following such termination.
If the Participant lived or provided services in Massachusetts for at least
thirty (30) days immediately preceding the Participant’s termination, then
sub-clause (A) of clause (ii) of this Section 1 shall not apply following such
termination.

2. “Confidential Information” shall include all trade secrets and proprietary or
other confidential information owned, possessed or used by Nielsen in any form,
whether or not explicitly designated as confidential information, including,
without limitation, business plans, strategies, customer lists, customer
projects, cooperator lists, personnel information, financial information,
pricing information, cost information, methodologies, software,

 

7



--------------------------------------------------------------------------------

data, and product research and development. Confidential Information shall not
include any information that is generally known to the industry or the public
other than as a result of the Participant’s breach of this covenant or any
breach of other confidentiality obligations by the Participant, employees or
third parties.

3. If the Participant performs services for an entity other than Nielsen at any
time prior to the end of the 12-month post-termination period or, if longer, the
applicable severance period (whether or not such entity is in competition with
Nielsen), the Participant shall notify the Company on or prior to the
commencement thereof. To “perform services” shall mean employment or services as
an employee, consultant, owner, partner, associate, agent or otherwise on behalf
of any person, principal, partnership, firm or corporation.

4. If at any time a court holds that the restrictions stated in Section 1 above
are unreasonable or otherwise unenforceable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographic area
determined to be reasonable under such circumstances by such court will be
substituted for the stated period, scope or area or, if the court does not
undertake such substitution, then the remainder of Section 1 shall be given full
effect without regard to the invalid portion. Because the Participant’s services
are unique and because the Participant has had and will continue to have access
to Confidential Information, the parties hereto agree that money damages will be
an inadequate remedy for any breach of this Agreement. In the event of a breach
or threatened breach of this Agreement, Nielsen or its successors or assigns
may, in addition to other rights and remedies existing in their favor, (i) apply
to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violations of, the
provisions hereof (without the posting of a bond or other security); and
(ii) may require the Participant (A) to forfeit any vested or unvested portion
of the Grant and to return all Shares previously issued to the Participant under
the Grant (“Grant Shares”); and (B) to pay to Nielsen the full value of any
consideration received for the Grant Shares that were previously sold by the
Participant or otherwise disposed of to a third party (or if no such
consideration was received, the then fair market value of the Grant Shares).

5. The Participant acknowledges that the restrictions in Section 1 above are not
greater than required to protect Nielsen’s legitimate business interests,
including without limitation the protection of its Confidential Information and
the protection of its client relationships, and are reasonably limited in time
or duration, geography and scope of activity. The Participant further
acknowledges that, viewed separately or together, the restrictions in Section 1
above do not unfairly or unreasonably restrict the Participant’s ability to
obtain other comparable employment, earn a living, work in any particular area
or otherwise impose an undue hardship on Participant.

6. Protected Activity. Nothing in this Agreement shall prohibit or impede the
Participant from communicating, cooperating or filing a complaint with any U.S.
federal, state or local governmental or law enforcement branch, agency or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state or local law or regulation, or otherwise making
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower provisions of any such law or regulation; provided, that in
each case such communications and disclosures are consistent with applicable
law. An individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made (i) in confidence to a federal, state, or local government official or to
an attorney solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order. Except as otherwise provided in this
paragraph or under applicable law, under no

 

8



--------------------------------------------------------------------------------

circumstance is the Participant authorized to disclose any information covered
by Nielsen’s attorney-client privilege or attorney work product, or Nielsen’s
trade secrets, without Nielsen’s prior written consent. The Participant does not
need the prior authorization of (or to give notice to) Nielsen regarding any
communication, disclosure, or activity described in this paragraph.

 

9



--------------------------------------------------------------------------------

Exhibit 1B – New Hire RSUs

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS GRANT is hereby made effective as of the Grant Date set forth on the
schedule attached hereto as Schedule A (“Schedule A”, such date, the “Grant
Date”) between Nielsen Holdings plc, a company incorporated under the laws of
England and Wales, having its registered office in the United Kingdom
(hereinafter referred to as the “Company”) and the individual whose name is set
forth on Schedule A hereof, who is in the Employment of the Company or a
Subsidiary (the “Participant”). Any capitalized terms herein not otherwise
defined in this Agreement shall have the meaning set forth in the Nielsen 2010
Stock Incentive Plan (the “Plan”).

WHEREAS, the Committee has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant the Participant restricted
stock units (as provided in Section 1 below), ultimately payable in shares of
Common Stock (the “Award”) as an incentive for increased efforts during the
Participant’s term of office with the Company or any of its Subsidiaries, and
has advised the Company thereof and instructed the undersigned officers to grant
said Award; and

WHEREAS, this Award has been granted as an “employee inducement award” under
Section 303A.08 of the New York Stock Exchange Listed Company Manual;
accordingly, the Award has been granted outside of the Company’s existing equity
compensation plans, however, except as otherwise provided in this Agreement, the
Award will be governed in all respects as if issued under the Plan, as currently
in effect and as may be amended hereafter from time to time, as well as this
Restricted Stock Award Agreement (the “Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

1. Grant of RSUs.

(a) For valuable consideration, receipt of which is hereby acknowledged, the
Company hereby grants the number of restricted stock units (“RSUs”) to the
Participant set forth on Schedule A, on the terms and conditions hereinafter set
forth, and pursuant and subject to the terms of the Plan. Each RSU represents
the unfunded, unsecured right of the Participant to receive one share of the
Company’s Common Stock (each, a “Share”). The Participant will become vested in
the RSUs, and take delivery of the Shares, as set forth in this Agreement.

(b) This Award has been granted as an “employment inducement award” pursuant to
the exemption provided by Section 303A.08 of the New York Stock Exchange Listed
Company Manual, is not issued under the Plan, and does not reduce the share
reserve under the Plan. However, for purposes of interpreting the applicable
provisions of this Agreement, the terms and conditions of the Plan (other than
those applicable to the share reserve) shall govern and apply to this Award as
if this Award had actually been issued under the Plan.

2. Vesting and Timing of Transfer.

(a) Unless otherwise provided herein, the Participant shall become vested in the
RSUs in accordance with the Plan and the vesting provisions set forth on
Schedule A (each date on which all or a portion of the RSUs become vested
thereunder, a “Vesting Date”), subject to the continued Employment of the
Participant by the Company or a Subsidiary through the relevant Vesting Date.

(b) Notwithstanding the foregoing, upon a termination of the Participant’s
Employment by the Company or a Subsidiary without Cause or by the Participant
for Good Reason, a pro-rata portion of the installment of RSUs that would, but
for such termination, be scheduled to vest on the next Vesting Date following
such termination of Employment will become vested upon the date of such
termination. The pro-rata portion subject to such vesting shall be determined
based on the number of days the Participant was employed by the Company or any
of its Subsidiaries since the immediately prior Vesting Date.



--------------------------------------------------------------------------------

(c) Upon the Participant’s death or Permanent Disability, all unvested RSUs
shall become immediately vested.

(d) Upon termination of the Participant’s Employment with the Company and all of
its Subsidiaries for any reason other than as set forth in Section 2(b) or
(c) above, all unvested RSUs shall immediately be forfeited by the Participant,
without payment of any consideration therefor.

(e) The Board shall cause to be delivered to the Participant such Shares
underlying any non-forfeited, vested RSUs as soon as practicable after they
become vested RSUs as provided in this Section 2 (but in no event later than
21⁄2 months after the last day of the calendar year in which such RSUs become so
vested).

(f) In the event of the death of the Participant the delivery of Shares under
Section 2(e), as applicable, shall be made to the person or persons to whom the
Participant’s rights under the Agreement shall pass by will or by the applicable
laws of descent and distribution.

(g) Upon each transfer of Shares in accordance with Section 2(e) above, the
Company shall have satisfied its obligation with respect to the number of RSUs
equal to the number of Shares delivered to the Participant pursuant thereto, and
the Participant shall have no further rights to claim any additional Shares in
respect thereof. Notwithstanding the foregoing, the Participant may elect to
defer the transfer of Shares by providing notice to the Company in accordance
with all applicable rules, policies, and procedures established by the
Committee.

3. Dividends. Unless otherwise provided pursuant to Section 4 below, from and
after the Grant Date, the Participant will only be entitled to receive dividend
equivalent payments or other distributions, if any, with respect to Shares
underlying the RSUs in accordance with the terms set forth in Schedule A.

4. Adjustments Upon Certain Events. The Committee shall, in its sole discretion,
make certain equitable substitutions or adjustments to any Shares or RSUs
subject to this Agreement pursuant to Section 10 of the Plan.

5. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

“Cause” shall mean “Cause” as defined in the Nielsen Holdings plc Severance
Policy for Section 16 Officers and United-States-Based Senior Executives.

“Good Reason” shall mean “Good Reason” as defined in the offer letter, dated
November 16, 2018, by and between Participant and the Company.

“Permanent Disability” shall mean “Disability” as defined in the severance plan
or policy of the Company in which the Participant is a participant on the Grant
Date.

6. No Right to Continued Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue in the Employment of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to terminate the Employment of the Participant at any time for any reason
whatsoever, with or without Cause, subject to the applicable provisions of, if
any, the Participant’s Employment Agreement or offer letter provided by the
Company or any Subsidiary to the Participant.

 

2



--------------------------------------------------------------------------------

7. No Acquired Rights. Participant acknowledges and accepts that the Board has
the power to amend or terminate the Plan, to the extent permitted thereunder, at
any time. The Participant further acknowledges and accepts that (a) this Award
is not to be considered part of any normal or expected compensation; (b) the
value of the RSUs or the Shares shall not be used for purposes of determining
any benefits or compensation payable to the Participant or the Participant’s
beneficiaries or estate under any benefit arrangement of the Company or any
Subsidiary, including but not limited to severance or indemnity payments; and
(c) the termination of the Participant’s Employment with the Company and all
Subsidiaries under any circumstances whatsoever will give the Participant no
claim or right of action against the Company or any Subsidiary in respect of any
loss of rights under this Agreement or the Plan that may arise as a result of
such termination of Employment.

8. No Rights of a Stockholder. The Participant shall not have any rights or
privileges as a stockholder of the Company until the Shares underlying vested
RSUs have been registered in the Company’s register of stockholders as being
held by the Participant.

9. Transferability. RSUs may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Participant otherwise than by will
or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 9 shall be void and unenforceable against the Company or any
Subsidiary or Affiliate.

10. Withholding. The Participant may be required to pay to the Company or any
Affiliate, and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any transfer due under this Agreement or under the
Plan or from any compensation or other amount owing to the Participant,
applicable withholding taxes with respect to any transfer under this Agreement
or under the Plan and to take such action as may be necessary in the opinion of
the Company to satisfy all obligations for the payment of such taxes, pursuant
to Section 4(c) of the Plan.

11. Choice of Law. This agreement shall be governed by and construed in
accordance with the laws of the state of New York without regard to conflicts of
law, except to the extent that the issue or transfer of Shares shall be subject
to mandatory provisions of the laws of England and Wales.

12. RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All RSUs are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of this Agreement will govern and prevail;
provided, however, that for purposes of this Award, in order for an award to
constitute a Substitute Award under Section 10 of the Plan, the award must be
denominated in shares of publicly traded stock which are traded on an
established U.S. or U.K. securities exchange.

13. Signature in Counterparts. If executed in writing, this Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

14. Section 409A of the Code. Notwithstanding any other provisions of this
Agreement or the Plan, the RSUs granted hereunder shall not be deferred,
accelerated, extended, paid out or modified in a manner that would result in the
imposition of an additional tax under Section 409A of the Code upon the
Participant. In the event it is reasonably determined by the Committee that, as
a result of Section 409A of the Code, the transfer of Shares under this
Agreement may not be made at the time contemplated hereunder without causing the
Participant to be subject to taxation under Section 409A of the Code, the
Company will make such payment on the first day that would not result in the
Participant incurring any tax liability under Section 409A of the Code.
Notwithstanding anything herein to the contrary, if at the time of the
Participant’s termination of employment with the Company the Participant is a
“specified employee” as defined in Section 409A of the Internal Revenue Code of
1986, as amended and the deferral of the

 

3



--------------------------------------------------------------------------------

commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Participant) until the date that is six months following the
Participant’s termination of employment with the Company (or the earliest date
as is permitted under Section 409A of the Code without any accelerated or
additional tax). The Participant is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on or in respect of
such Participant in connection with the RSUs (including any taxes and penalties
under Section 409A), and neither the Company nor any of its Subsidiaries shall
have any obligation to indemnify or otherwise hold the Participant (or any
beneficiary) harmless from any or all of such taxes or penalties. If the RSUs
are considered “deferred compensation” subject to Section 409A, references in
this Agreement and the Plan to “termination of Employment” and “separation from
service” (and substantially similar phrases) shall mean “separation from
service” within the meaning of Section 409A. For purposes of Section 409A, each
payment that may be made in respect of the RSUs is designated as a separate
payment.

15. Confidential Information; Non-Compete; Non-Solicitation

The Participant acknowledges and agrees that the Participant is bound by and
will comply with the restrictive covenants and obligations contained in the
Appendix to this Agreement, which covenants and obligations are incorporated
herein by reference and made a part of this Agreement.

16. Data Privacy

If a Participant is employed outside the European Economic Area and consent is
needed for the collection, processing or transfer of their personal data under
applicable local law, the Participant hereby consents for the purposes of the
Plan.

For the purposes of compliance with the General Data Protection Regulation (EU)
2016/679, the Company will separately provide a Participant with information on
the collection, processing and transfer of their personal data, including the
grounds for processing.

17. Forfeiture of Grant

If the Participant does not sign and return this Agreement within six months
following the Grant Date, the RSUs shall be forfeited and shall be of no further
force and effect.

18. Amendment

This Agreement may only be amended by a writing executed by the parties hereto,
which specifically states that it is amending this Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Nielsen Holdings plc By:   Nancy Ramsey Phillips   Chief Human Resources Officer
PARTICIPANT: David Kenny Online grant acceptance satisfies signature requirement

 

 

5



--------------------------------------------------------------------------------

Schedule A

 

Name:    David Kenny Grant Date:    December 3, 2018 (“Hire Date”) Vesting
Commencement Date:    December 3, 2018 Number of RSUs:    54,285 Normal Vesting
of RSUs:    December 3, 2021 Vesting on a “Change in Control”:    Per Plan terms
in effect on the date of the offer letter. Dividends:    RSUs, whether or not
vested, shall be credited with dividend equivalents as and when dividends are
paid on the Company’s actual shares, with such dividend equivalents deemed to be
invested in additional RSUs for the Participant’s account as of the
corresponding dividend payment date (which additional RSUs shall vest upon the
vesting of the underlying RSUs to which they are attributable). No dividend
equivalents shall be credited with respect to any fractional shares in a
Participant’s account.

 

6



--------------------------------------------------------------------------------

APPENDIX

Confidential Information; Non-Compete; Non-Solicitation

1. In consideration of the Company entering into this Agreement with the
Participant, the Participant shall not, directly or indirectly, (i) at any time
during or after the Participant’s employment with the Company or any of its
subsidiaries, parents or affiliates (collectively, “Nielsen”), disclose any
Confidential Information (as defined below) except (A) when required to perform
his or her duties to Nielsen; (B) as required by law or judicial process; or
(C) in connection with any Protected Activity (as defined below) by the
Participant; or (ii) at any time during the Participant’s employment with
Nielsen and for a period of 12 months thereafter or, if the Participant’s
employment with Nielsen is terminated under circumstances that entitle the
Participant to receive severance under any severance plan, policy or agreement
with Nielsen applicable to the Participant at the time of such termination, for
the duration of the applicable severance period under such plan, policy or
agreement if such severance period is longer than 12 months (with, for the
avoidance of doubt, the severance period for any lump sum severance payment
being equal to the number of months of base salary being paid in such lump sum
(for example, 1.5x base salary equates to a severance period of 18 months)) (A)
associate with (whether as a proprietor, investor, director, officer, employee,
consultant, partner or otherwise) or render services to any business that
competes with the business of Nielsen, in any geographic or market area where
Nielsen conducts business or provides products or services (or which the
Participant has knowledge, at the time in question, that Nielsen has plans to
commence engaging in within twelve (12) months); provided, however, that nothing
herein shall be deemed to prohibit the Participant’s ownership of not more than
2% of the publicly-traded securities of any competing business; (B) induce,
influence, encourage or solicit in any manner any (x) client or prospective
client with which the Participant had interactions in connection with his/her
employment in the 18 months prior to termination of the Participant’s employment
with Nielsen, or (y) vendor or supplier of Nielsen, to cease or reduce doing
business with Nielsen or to do business with any business in competition with
the business of Nielsen; (C) solicit, recruit, or seek to hire, or otherwise
assist or participate in any way in the solicitation or recruitment of, any
person who has been employed or engaged by Nielsen at any time during the 6
months immediately preceding the termination of the Participant’s employment, or
induce, influence, or encourage in any manner, or otherwise assist or
participate in any way in the inducement, influence or encouragement of, any
such person to terminate his or her employment or engagement with Nielsen; or
(D) hire or otherwise assist or participate in any way in the hiring of, any
person who has been employed or engaged by Nielsen at any time during the 6
months immediately preceding the termination of the Participant’s employment.
The provisions hereof shall be in addition to and not in derogation of any other
agreement covering similar matters to which the Participant and the Company or
any subsidiary or affiliate thereof are parties. For purposes of this agreement,
the “business of Nielsen” means consumer purchasing measurement and analytics,
media audience measurement and analytics, and any other line of business in
which Nielsen is engaged at the time of the termination of the Participant’s
employment (or which the Participant has knowledge, at the time in question,
that Nielsen has plans to commence engaging in within twelve (12) months). If
the Participant is primarily providing services in California at the time the
Participant’s employment with Nielsen terminates, then sub-clauses (A), (B) and
(D) of clause (ii) of this Section 1 shall not apply following such termination.
If the Participant lived or provided services in Massachusetts for at least
thirty (30) days immediately preceding the Participant’s termination, then
sub-clause (A) of clause (ii) of this Section 1 shall not apply following such
termination.

2. “Confidential Information” shall include all trade secrets and proprietary or
other confidential information owned, possessed or used by Nielsen in any form,
whether or not explicitly designated as confidential information, including,
without limitation, business plans, strategies, customer lists, customer
projects, cooperator lists, personnel information, financial information,
pricing information, cost information, methodologies, software,

 

7



--------------------------------------------------------------------------------

data, and product research and development. Confidential Information shall not
include any information that is generally known to the industry or the public
other than as a result of the Participant’s breach of this covenant or any
breach of other confidentiality obligations by the Participant, employees or
third parties.

3. If the Participant performs services for an entity other than Nielsen at any
time prior to the end of the 12-month post-termination period or, if longer, the
applicable severance period (whether or not such entity is in competition with
Nielsen), the Participant shall notify the Company on or prior to the
commencement thereof. To “perform services” shall mean employment or services as
an employee, consultant, owner, partner, associate, agent or otherwise on behalf
of any person, principal, partnership, firm or corporation.

4. If at any time a court holds that the restrictions stated in Section 1 above
are unreasonable or otherwise unenforceable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographic area
determined to be reasonable under such circumstances by such court will be
substituted for the stated period, scope or area or, if the court does not
undertake such substitution, then the remainder of Section 1 shall be given full
effect without regard to the invalid portion. Because the Participant’s services
are unique and because the Participant has had and will continue to have access
to Confidential Information, the parties hereto agree that money damages will be
an inadequate remedy for any breach of this Agreement. In the event of a breach
or threatened breach of this Agreement, Nielsen or its successors or assigns
may, in addition to other rights and remedies existing in their favor, (i) apply
to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violations of, the
provisions hereof (without the posting of a bond or other security); and
(ii) may require the Participant (A) to forfeit any vested or unvested portion
of the Grant and to return all Shares previously issued to the Participant under
the Grant (“Grant Shares”); and (B) to pay to Nielsen the full value of any
consideration received for the Grant Shares that were previously sold by the
Participant or otherwise disposed of to a third party (or if no such
consideration was received, the then fair market value of the Grant Shares).

5. The Participant acknowledges that the restrictions in Section 1 above are not
greater than required to protect Nielsen’s legitimate business interests,
including without limitation the protection of its Confidential Information and
the protection of its client relationships, and are reasonably limited in time
or duration, geography and scope of activity. The Participant further
acknowledges that, viewed separately or together, the restrictions in Section 1
above do not unfairly or unreasonably restrict the Participant’s ability to
obtain other comparable employment, earn a living, work in any particular area
or otherwise impose an undue hardship on Participant.

6. Protected Activity. Nothing in this Agreement shall prohibit or impede the
Participant from communicating, cooperating or filing a complaint with any U.S.
federal, state or local governmental or law enforcement branch, agency or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state or local law or regulation, or otherwise making
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower provisions of any such law or regulation; provided, that in
each case such communications and disclosures are consistent with applicable
law. An individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made (i) in confidence to a federal, state, or local government official or to
an attorney solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order. Except as otherwise provided in this
paragraph or under

 

8



--------------------------------------------------------------------------------

applicable law, under no circumstance is the Participant authorized to disclose
any information covered by Nielsen’s attorney-client privilege or attorney work
product, or Nielsen’s trade secrets, without Nielsen’s prior written consent.
The Participant does not need the prior authorization of (or to give notice to)
Nielsen regarding any communication, disclosure, or activity described in this
paragraph.

 

9



--------------------------------------------------------------------------------

Exhibit 1C – New Hire PSO

PERFORMANCE STOCK OPTION AGREEMENT

THIS GRANT is hereby made effective as of the Grant Date set forth on the
schedule attached hereto as Schedule A (“Schedule A”, such date, the “Grant
Date”) by and between Nielsen Holdings plc, a company incorporated under the
laws of England and Wales, having its registered office in the United Kingdom
(hereinafter referred to as the “Company”), and the individual whose name is set
forth on Schedule A hereof, who is in the Employment of the Company or a
Subsidiary (hereinafter referred to as the “Optionee”). Any capitalized terms
herein not otherwise defined in this Agreement shall have the meaning set forth
in the Amended and Restated Nielsen 2010 Stock Incentive Plan (the “Plan”).

WHEREAS, the Committee has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant the Option provided for
herein to the Optionee as an incentive for increased efforts during his term of
office with the Company or any Subsidiary, and has advised the Company thereof
and instructed the undersigned officers to issue said Option; and

WHEREAS, this Award has been granted as an “employee inducement award” under
Section 303A.08 of the New York Stock Exchange Listed Company Manual;
accordingly, the Award has been granted outside of the Company’s existing equity
compensation plans, however, except as otherwise provided in this Agreement, the
Award will be governed in all respects as if issued under the Plan, as currently
in effect and as may be amended hereafter from time to time, as well as this
Restricted Stock Award Agreement (the “Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified in the Plan or below unless the context clearly indicates to
the contrary.

Section 1.1. Cause

“Cause” shall mean “Cause” as defined in the Nielsen Holdings plc Severance
Policy for Section 16 Officers and United-States-Based Senior Executives.

Section 1.2. Good Reason

“Good Reason” shall mean “Good Reason” as defined in offer letter, dated
November 16, 2018, between the Optionee and the Company.

Section 1.3. Option

“Option” shall mean the right and option to acquire, on the terms and conditions
set forth in Section 3.1, all or any part of an aggregate of the number of
Shares, as shall be evidenced by entry in the Company’s shareholder register,
set forth on Schedule A.



--------------------------------------------------------------------------------

Section 1.4. Permanent Disability

“Permanent Disability” shall mean “Disability” as defined in the severance plan
or policy of the Company in which the Optionee is a participant on the Grant
Date.

Section 1.5. Retirement

“Retirement” shall mean (a) any statutorily mandated retirement date required
under laws applicable to the Optionee or (b) such other retirement date (which
date may vary by Optionee) as may be approved by the Committee or a designated
officer of the Company, as delegated in accordance with the Plan.

ARTICLE II

GRANT OF OPTIONS

Section 2.1. Grant of Options

(a) For good and valuable consideration, on and as of the date hereof the
Company irrevocably grants to the Optionee an Option upon the terms and
conditions set forth in this Agreement.

(b) This Award has been granted as an “employment inducement award” pursuant to
the exemption provided by Section 303A.08 of the New York Stock Exchange Listed
Company Manual, is not issued under the Plan, and does not reduce the share
reserve under the Plan. However, for purposes of interpreting the applicable
provisions of this Agreement, the terms and conditions of the Plan (other than
those applicable to the share reserve) shall govern and apply to this Award as
if this Award had actually been issued under the Plan.

Section 2.2. Exercise Price

Subject to Section 2.4, the exercise price of the Shares covered by the Option
(the “Option Price”) shall be as set forth on Schedule A.

Section 2.3. No Guarantee of Employment

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the Employment of the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company or any
Subsidiary, which are hereby expressly reserved, to terminate the Employment of
the Optionee at any time for any reason whatsoever, with or without cause,
subject to the applicable provisions of, if any, the Optionee’s employment
agreement with the Company or a Subsidiary, or an offer letter provided by the
Company or a Subsidiary to the Optionee.

Section 2.4. Adjustments to Option

The Option shall be adjusted pursuant to Section 10(a) of the Plan, as
applicable. Any such adjustment made in good faith thereunder shall be final and
binding upon the Optionee, the Company and all other interested persons.

 

2



--------------------------------------------------------------------------------

ARTICLE III

PERIOD OF EXERCISABILITY

Section 3.1. Commencement of Exercisability

(a) The Option shall be subject to both performance and service vesting
conditions as described in Sections 3.1(b) and (c) below, and will only be
vested and exercisable with respect to any of the Shares subject thereto when
both the performance and service conditions have been achieved with respect to
such Shares (except as otherwise provided in this Section 3.1).

(b) The Option will satisfy the performance vesting component (the “Performance
Vesting Condition”) with respect to 100% of the Shares subject thereto if, on or
prior to the Share Price Goal End Date set forth on Schedule A, the closing
price for one Share as listed on the New York Stock Exchange has equaled or
exceeded the Share Price Goal set forth on Schedule A for a period greater than
or equal to 21 consecutive trading days. If the Performance Vesting Condition
has not been achieved on or prior to the Share Price Goal End Date (and provided
that the Option has not otherwise become vested and exercisable in connection
with an earlier Change in Control or the Optionee’s termination of employment
due to death or Permanent Disability), the Option shall be automatically
cancelled without payment upon the Share Price Goal End Date.

(c) Except as otherwise provided in this Section 3, the Shares subject to the
Option will satisfy the service vesting component (the “Service Vesting
Condition”) with respect to one-third (1/3rd) of the Shares subject thereto
based on the Optionee’s continued employment with the Company or any Subsidiary
through each of the Service Vesting Dates set forth in Schedule A (each such
date, a “Service Vesting Date”).

(d) Upon a Change in Control that occurs on or prior to the Share Price Goal End
Date, the Option (to the extent it then remains outstanding) shall be deemed to
have satisfied the Performance Vesting Condition, and (i) if the Option is not
assumed, continued, or substituted by the Company or its successor as provided
in Section 10 of the Plan and the Optionee is employed with the Company or any
of its Subsidiaries on the effective date of the Change in Control, then, on the
effective date of the Change in Control, the Option shall become immediately
fully vested and exercisable with respect to 100% of the Shares subject thereto;
provided, however, that for purposes of this Award, in order for an award to
constitute a Substitute Award under Section 10 of the Plan, the award must be
denominated in shares of publicly traded stock which are traded on an
established U.S. or U.K. securities exchange; and (ii) if the Option is so
assumed, continued or substituted by the Company or its successor, then the
Option shall remain subject to satisfaction of the Service Vesting Condition;
provided, that, if, prior to the final Service Vesting Date, the Optionee’s
employment with the Company and its Subsidiaries (or any successors thereto) is
involuntarily terminated by the Company and its Subsidiaries without Cause,
terminated by the Optionee for Good Reason, or terminates due to the Optionee’s
death, Permanent Disability or Retirement, then the Option shall become
immediately fully vested and exercisable with respect to 100% of the Shares
subject thereto effective upon the date of such termination of employment.

(e) Upon a termination of the Optionee’s Employment for any reason (other than
for Cause by the Company or any Subsidiary, without Good Reason by the Optionee
or due to the Optionee’s death or Permanent Disability) prior to a Change in
Control, (i) if the Performance Vesting Condition has been satisfied on or prior
to the date of such termination of Employment, a pro-rata portion of the Shares
subject to the Option that would, but for such termination, be scheduled to
satisfy the Service Vesting Condition on the next Service Vesting Date following
such termination of

 

3



--------------------------------------------------------------------------------

Employment will be deemed to have satisfied the Service Vesting Condition upon
such termination date, with such pro-rata portion determined based on the number
of days the Optionee was employed by the Company or any of its Subsidiaries
since the immediately prior Service Vesting Date, relative to 365 days and
(ii) if the Performance Vesting Condition has not been satisfied on or prior to
the date of such termination of Employment, that portion of the Option that has
satisfied the Service Vesting Condition on or prior to the date of termination
plus a pro-rata portion of the Shares subject to the Option that would, but for
such termination, be scheduled to satisfy the Service Vesting Condition on the
next Service Vesting Date following such termination of Employment, with such
pro-rata portion determined based on the number of days the Optionee was
employed by the Company or any of its Subsidiaries since the immediately prior
Service Vesting Date, relative to 365 days (such portions of the Option,
collectively, the “Service Vested Portion”), shall remain outstanding following
such termination and shall vest and become exercisable on the date on which the
Performance Vesting Condition is satisfied; provided, that, if the Performance
Vesting Condition is not satisfied on or prior to the Share Price Goal End Date,
the Service Vested Portion shall be automatically cancelled without payment upon
the Share Price Goal End Date.

(f) Upon the Optionee’s death or Permanent Disability prior to a Change in
Control while the Option remains outstanding, the Option shall become
immediately fully vested and exercisable with respect to 100% of the Shares
subject thereto, without regard to whether either the Service Vesting Condition
or Performance Vesting Condition has been satisfied at the time of such
termination of Employment.

(g) Notwithstanding the foregoing, no portion of the Option shall become
exercisable as to any additional Shares (which do not otherwise become
exercisable in accordance with Sections 3.1(d), (e), or (f) above) following the
Optionee’s termination of Employment for any reason and any portion of the
Option which is unexercisable as of the Optionee’s termination of Employment,
shall be immediately cancelled without payment therefor. Accordingly, except as
is provided in Sections 3.1(d) and (f), if at the time of the Optionee’s
termination, the Performance Vesting Condition has not been satisfied, then the
Option shall automatically expire without becoming exercisable even if all or a
portion of the Option has satisfied the Service Vesting Condition.

Section 3.2. Expiration of Option

The Optionee may not exercise any portion of the Option to any extent after the
first to occur of the following events:

(a) The seventh anniversary of the Grant Date; provided that the Optionee
remains in the Employment of the Company or any Subsidiary through such date;

(b) Six months after (i) the Optionee’s Employment is terminated by the Company
and all its Subsidiaries without Cause or the Optionee terminates employment for
Good Reason (unless earlier terminated as provided in Section 3.2(g) below) or
(ii) solely in the case of the Service Vested Portion, if such Service Vested
Portion becomes vested and exercisable following such termination pursuant to
Section 3.1(e), the date on which the Service Vested Portion vests and becomes
exercisable;

(c) The first anniversary of the date of the Optionee’s termination of
Employment, if the Optionee’s Employment is terminated by reason of death or
Permanent Disability (unless earlier terminated as provided in Section 3.2(g)
below);

(d) Unless earlier terminated as provided in Section 3.2(g) below, three months
after the Optionee’s termination of Employment without Good Reason (other than
due to death or Permanent Disability) unless, in the Company’s sole
determination, such termination is in connection with the rendering of services
(as proprietor, investor, director, officer, employee, consultant, partner or
otherwise) to any business that competes with the business of the Company, in
which event the Option shall expire immediately upon termination of employment
with the Company;

 

4



--------------------------------------------------------------------------------

(e) Immediately upon the date of the Optionee’s termination of Employment with
the Company and all its Subsidiaries for Cause;

(f) Immediately upon the date of the Optionee’s termination of Employment for
any reason other than by reason of death or Permanent Disability or as provided
in Section 3.1(e)(ii), if the Performance Vesting Condition has not been
satisfied as of the date of such termination; or

(g) At the discretion of the Company, if the Committee so determines pursuant to
Section 10 of the Plan.

Notwithstanding anything set forth in this Section 3.2 to the contrary, in the
event any vested and exercisable portion of the Option is scheduled to expire
pursuant to any of Sections 3.2(a), (b), (c) or (d) above, and the Option Price
is at least $0.10 less than the Fair Market Value on the applicable expiration
date, then on the date that such exercisable portion of the Option is scheduled
to expire, such exercisable portion of the Option (to the extent not previously
exercised by the Optionee) shall be automatically exercised on behalf of the
Optionee and the net number of Shares resulting from such automatic exercise
(after deduction for payment of the exercise price and withholding taxes) shall
be delivered to the Optionee as soon as practicable thereafter.

For purposes of the foregoing, to the extent the Optionee is employed outside of
the United States, the date on which the Optionee’s Employment terminates shall
be the earliest of (i) the date on which the Company, or the Subsidiary that
employs him, provides the Optionee with notice of termination of Employment,
(ii) the last day of the Optionee’s active service with the Company and its
Subsidiaries; or (iii) the last day on which the Optionee is an employee of the
Company or the Subsidiary that employs him, as determined in each case without
including any required advance notice period and irrespective of the status of
the termination under local labor or employment laws.

ARTICLE IV

EXERCISE OF OPTION

Section 4.1. Person Eligible to Exercise

During the lifetime of the Optionee, only he may exercise the Option or any
portion thereof. After the death of the Optionee, any exercisable portion of the
Option may, prior to the time when the Option becomes unexercisable under
Section 3.2, be exercised by his personal representative or by any person
empowered to do so under the Optionee’s will or under the then-applicable laws
of descent and distribution.

Section 4.2. Partial Exercise

Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, that any partial exercise shall be for whole Shares only.

 

5



--------------------------------------------------------------------------------

Section 4.3. Manner of Exercise

The Option, or any exercisable portion thereof, may be exercised solely by
delivering to the designated individual at the Company or his office all of the
following prior to the time when the Option or such portion becomes
unexercisable under Section 3.2:

(a) Notice from the Optionee or the other person then entitled to exercise the
Option or portion thereof, stating that the Option or portion thereof is thereby
exercised, such notice complying with all applicable rules, policies, and
procedures established by the Committee;

(b) Full payment (in cash or by check or by a combination thereof) for the
Shares with respect to which the Option or portion thereof is exercised (the
“net settlement” feature as described in the Plan shall not be permitted);

(c) Full payment (in cash or by check or by a combination thereof) of all
amounts which, under applicable law, the Company is required to withhold upon
exercise of the Option; and

(d) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option.

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of the Option does not violate the Securities Act
of 1933, as amended.

Section 4.4. Conditions to Issuance of Shares

The Shares issuable upon the exercise of the Option, or any portion thereof,
shall not be required to be so physically issued to the Optionee. For the
avoidance of doubt, Shares shall be deemed to have been issued when evidenced by
entry in the Company’s shareholder register. Such Shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
certificate or certificates for Shares acquired upon the exercise of the Option
or portion thereof prior to fulfillment of all of the following conditions:

(a) The obtaining of approval or other clearance from any state, provincial or
federal governmental agency which the Committee shall, in its reasonable and
good faith discretion, determine to be necessary or advisable (and the Company
and the Optionee shall each use reasonable efforts to obtain all such clearances
and approvals as soon as reasonably practicable); and

(b) The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience or as may otherwise be required by applicable law.

Section 4.5. Rights as Shareholder

The Optionee shall not be, nor have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares he may be issued upon the
exercise of the Option or any portion thereof unless and until such Shares shall
have been issued as evidenced by entry in the Company’s shareholder register
upon satisfaction of the conditions set forth in Section 4.4.

 

6



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

Section 5.1. Administration

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Optionee, the
Company and all other interested persons. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the Option. In its absolute discretion, the
Board may at any time and from time to time exercise any and all rights and
duties of the Committee under the Plan and this Agreement.

Section 5.2. Option Not Transferable

Subject to applicable law to the contrary, neither the Option nor any interest
or right therein or part thereof shall be liable for the debts, contracts or
engagements of the Optionee or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
that this Section 5.2 shall not prevent transfers by will or by the applicable
laws of descent and distribution or to a partnership, limited liability company,
corporation, trust or custodianship, the beneficiaries of which may include only
the Optionee, his spouse (or ex-spouse) or his lineal descendants (including
adopted children) or, if at any time after any such transfer there shall be no
then living spouse or lineal descendants, then to the ultimate beneficiaries of
any such trust or to the estate of a deceased beneficiary.

Section 5.3. Notices

Any written notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of the designated individual, and any
notice to be given to the Optionee shall be addressed to him at the address on
file at the Company; provided that notice may be provided electronically by
complying with any applicable rules, policies, and procedures established by the
Committee. By a notice given pursuant to this Section 5.3, either party may
hereafter designate a different address for notices to be given to it or him.
Any notice which is required to be given to the Optionee, shall, if the Optionee
is then deceased, be given to the Optionee’s personal representative if such
representative has previously informed the Company of his status and address by
notice under this Section 5.3 that complies with any applicable rules, policies,
and procedures established by the Committee. Written notice, if permitted by the
Committee, shall have been deemed duly given, in each case as follows: (a) upon
electronic confirmation of facsimile, (b) one business day following the date
sent when sent by overnight delivery and (c) five (5) business days following
the date mailed when mailed by registered or certified mail return receipt
requested and postage prepaid.

Section 5.4. Titles; Pronouns

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement. The masculine pronoun
shall include the feminine and neuter, and the singular the plural, where the
context so indicates.

 

7



--------------------------------------------------------------------------------

Section 5.5. Applicability of Plan

The Option and the Shares issued to the Optionee upon exercise of the Option
shall be subject to all of the terms and provisions of the Plan, to the extent
applicable to the Option and such Shares. In the event of any conflict between
this Agreement and the Plan, the terms of this Agreement shall control.

Section 5.6. Amendment

This Agreement may be amended only by a writing executed by the parties hereto,
which specifically states that it is amending this Agreement.

Section 5.7. Governing Law

The laws of the State of New York shall govern the interpretation, validity and
performance of the terms of this Agreement, except to the extent that the issue
or transfer of Shares shall be subject to mandatory provisions of the laws of
England and Wales.

Section 5.8. Arbitration

In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator. Such
arbitration process shall take place within the Borough of Manhattan, in the
City of New York, New York. The decision of the arbitrator shall be final and
binding upon all parties hereto and shall be rendered pursuant to a written
decision, which contains a detailed recital of the arbitrator’s reasoning.
Judgment upon the award rendered may be entered in any court having jurisdiction
thereof. Each party shall bear its own legal fees and expenses. Notwithstanding
anything herein to the contrary, if the Optionee’s employment agreement or offer
letter contains a similar provision relating to arbitration and/or dispute
resolution, such provision in the employment agreement or offer letter shall
govern any controversy hereunder.

Section 5.9. Code Section 409A

Notwithstanding any other provisions of this Agreement or the Plan, the Option
granted hereunder shall not be deferred, accelerated, extended, paid out or
modified in a manner that would result in the imposition of an additional tax
under Section 409A of the Code upon the Optionee. In the event it is reasonably
determined by the Committee that, as a result of Section 409A of the Code, the
transfer of Shares under this Agreement may not be made at the time contemplated
hereunder without causing the Optionee to be subject to taxation under
Section 409A of the Code, the Company will make such payment on the first day
that would not result in the Optionee incurring any tax liability under
Section 409A of the Code. Notwithstanding anything herein to the contrary, if at
the time of the Optionee’s termination of Employment with the Company the
Optionee is a “specified employee” as defined in Section 409A of the Code and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of Employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Optionee) until the date that is six months
following the Optionee’s termination of Employment with the Company (or the
earliest date as is permitted under Section 409A of the Code without any
accelerated or additional tax). The Optionee is solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed on or in
respect of such Optionee in connection

 

8



--------------------------------------------------------------------------------

with the Option (including any taxes and penalties under Section 409A), and
neither the Company nor any of its Subsidiaries shall have any obligation to
indemnify or otherwise hold the Optionee (or any beneficiary) harmless from any
or all of such taxes or penalties. If the Option is considered “deferred
compensation” subject to Section 409A, references in this Agreement and the Plan
to “termination of Employment” and “separation from service” (and substantially
similar phrases) shall mean “separation from service” within the meaning of
Section 409A. For purposes of Section 409A, each payment that may be made in
respect of the Option is designated as a separate payment.

Section 5.10. Counterparts

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

Section 5.11. No Acquired Rights

Optionee acknowledges and accepts that the Board has the power to amend or
terminate the Plan, to the extent permitted thereunder, at any time. Optionee
further acknowledges and accepts that (a) this Award is not to be considered
part of any normal or expected compensation; (b) the value of the Option or the
Shares shall not be used for purposes of determining any benefits or
compensation payable to the Optionee or the Optionee’s beneficiaries or estate
under any benefit arrangement of the Company or any Subsidiary, including but
not limited to severance or indemnity payments; and (c) the termination of the
Participant’s Employment with the Company and all Subsidiaries under any
circumstances whatsoever will give the Participant no claim or right of action
against the Company or any Subsidiary in respect of any loss of rights under
this Agreement or the Plan that may arise as a result of such termination of
Employment.

Section 5.12 Confidential Information; Non-Compete; Non-Solicitation

The Optionee acknowledges and agrees that the Optionee is bound by and will
comply with the restrictive covenants and obligations contained in the Appendix
to this Agreement, which covenants and obligations are incorporated herein by
reference and made a part of this Agreement.

Section 5.13 Data Privacy

If the Optionee is employed outside the European Economic Area and consent is
needed for the collection, processing or transfer of his personal data under
applicable local law, the Optionee hereby consents for the purposes of the Plan.

For the purposes of compliance with the General Data Protection Regulation (EU)
2016/679, the Company will separately provide the Optionee with information on
the collection, processing and transfer of his personal data, including the
grounds for processing.

Section 5.14 Forfeiture of Grant

If the Optionee does not sign and return this Agreement within six months
following the Grant Date, this Option shall be forfeited and shall be of no
further force and effect.

 

9



--------------------------------------------------------------------------------

NIELSEN HOLDINGS PLC By:   Nancy Ramsey Phillips   Chief Human Resources Officer
OPTIONEE: David Kenny Online grant acceptance satisfies signature requirement

 

 

10



--------------------------------------------------------------------------------

Schedule A

 

Name of Optionee:    David Kenny Grant Date    December 3, 2018 (“Hire Date”)
Aggregate number of Shares for which the Option granted hereunder is
exercisable:    367,031 Option Price per Share:    Grant Price Share Price Goal
End Date:    December 3, 2018 Share Price Goal:    $32.24 Service Vesting Dates:
  

122,344 on first anniversary of Hire Date

 

122,344on second anniversary of Hire Date

 

122,343 on third anniversary of Hire Date

Vesting on a “Change in

Control”:

   Per Section 3.1(d) of the Agreement.

 

11



--------------------------------------------------------------------------------

APPENDIX

Confidential Information; Non-Compete; Non-Solicitation

1. In consideration of the Company entering into this Agreement with the
Optionee, the Optionee shall not, directly or indirectly, (i) at any time during
or after the Optionee’s employment with the Company or any of its subsidiaries,
parents or affiliates (collectively, “Nielsen”), disclose any Confidential
Information (as defined below) except (A) when required to perform his or her
duties to Nielsen; (B) as required by law or judicial process; or (C) in
connection with any Protected Activity (as defined below) by the Optionee; or
(ii) at any time during the Optionee’s employment with Nielsen and for a period
of 12 months thereafter or, if the Optionee’s employment with Nielsen is
terminated under circumstances that entitle the Optionee to receive severance
under any severance plan, policy or agreement with Nielsen applicable to the
Optionee at the time of such termination, for the duration of the applicable
severance period under such plan, policy or agreement if such severance period
is longer than 12 months (with, for the avoidance of doubt, the severance period
for any lump sum severance payment being equal to the number of months of base
salary being paid in such lump sum (for example, 1.5x base salary equates to a
severance period of 18 months)) (A) associate with (whether as a proprietor,
investor, director, officer, employee, consultant, partner or otherwise) or
render services to any business that competes with the business of Nielsen, in
any geographic or market area where Nielsen conducts business or provides
products or services (or which the Optionee has knowledge, at the time in
question, that Nielsen has plans to commence engaging in within twelve
(12) months); provided, that nothing herein shall be deemed to prohibit the
Optionee’s ownership of not more than 2% of the publicly-traded securities of
any competing business; (B) induce, influence, encourage or solicit in any
manner any (x) client or prospective client with which the Optionee had
interactions in connection with his/her employment in the 18 months prior to
termination of the Optionee’s employment with Nielsen, or (y) vendor or supplier
of Nielsen, to cease or reduce doing business with Nielsen or to do business
with any business in competition with the business of Nielsen; (C) solicit,
recruit, or seek to hire, or otherwise assist or participate in any way in the
solicitation or recruitment of, any person who has been employed or engaged by
Nielsen at any time during the 6 months immediately preceding the termination of
the Optionee’s employment, or induce, influence, or encourage in any manner, or
otherwise assist or participate in any way in the inducement, influence or
encouragement of, any such person to terminate his or her employment or
engagement with Nielsen; or (D) hire or otherwise assist or participate in any
way in the hiring of, any person who has been employed or engaged by Nielsen at
any time during the 6 months immediately preceding the termination of the
Optionee’s employment. The provisions hereof shall be in addition to and not in
derogation of any other agreement covering similar matters to which the Optionee
and the Company or any subsidiary or affiliate thereof are parties. For purposes
of this agreement, the “business of Nielsen” means consumer purchasing
measurement and analytics, media audience measurement and analytics, and any
other line of business in which Nielsen is engaged at the time of the
termination of the Optionee’s employment (or which the Optionee has knowledge,
at the time in question, that Nielsen has plans to commence engaging in within
twelve (12) months). If the Optionee is primarily providing services in
California at the time the Optionee’s employment with Nielsen terminates, then
sub-clauses (A), (B) and (D) of clause (ii) of this Section 1 shall not apply
following such termination. If the Optionee lived or provided services in
Massachusetts for at least thirty (30) days immediately preceding the Optionee’s
termination, then sub-clause (A) of clause (ii) of this Section 1 shall not
apply following such termination.

2. “Confidential Information” shall include all trade secrets and proprietary or
other confidential information owned, possessed or used by Nielsen in any form,
whether or not explicitly designated as confidential information, including,
without limitation, business plans, strategies, customer lists, customer
projects, cooperator lists, personnel information, financial information,
pricing information, cost information, methodologies, software,

 

12



--------------------------------------------------------------------------------

data, and product research and development. Confidential Information shall not
include any information that is generally known to the industry or the public
other than as a result of the Optionee’s breach of this covenant or any breach
of other confidentiality obligations by the Optionee, employees or third
parties.

3. If the Optionee performs services for an entity other than Nielsen at any
time prior to the end of the 12-month post-termination period or, if longer, the
applicable severance period (whether or not such entity is in competition with
Nielsen), the Optionee shall notify the Company on or prior to the commencement
thereof. To “perform services” shall mean employment or services as an employee,
consultant, owner, partner, associate, agent or otherwise on behalf of any
person, principal, partnership, firm or corporation.

4. If at any time a court holds that the restrictions stated in Section 1 above
are unreasonable or otherwise unenforceable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographic area
determined to be reasonable under such circumstances by such court will be
substituted for the stated period, scope or area or, if the court does not
undertake such substitution, then the remainder of Section 1 shall be given full
effect without regard to the invalid portion. Because the Optionee’s services
are unique and because the Optionee has had and will continue to have access to
Confidential Information, the parties hereto agree that money damages will be an
inadequate remedy for any breach of this Agreement. In the event of a breach or
threatened breach of this Agreement, Nielsen or its successors or assigns may,
in addition to other rights and remedies existing in their favor, (i) apply to
any court of competent jurisdiction for specific performance and/or injunctive
relief in order to enforce, or prevent any violations of, the provisions hereof
(without the posting of a bond or other security); and (ii) may require the
Optionee (A) to forfeit any vested or unvested portion of the Grant and to
return all Shares previously issued to the Optionee under the Grant (“Grant
Shares”); and (B) to pay to Nielsen the full value of any consideration received
for the Grant Shares that were previously sold by the Optionee or otherwise
disposed of to a third party (or if no such consideration was received, the then
fair market value of the Grant Shares).

5. The Optionee acknowledges that the restrictions in Section 1 above are not
greater than required to protect Nielsen’s legitimate business interests,
including without limitation the protection of its Confidential Information and
the protection of its client relationships, and are reasonably limited in time
or duration, geography and scope of activity. The Optionee further acknowledges
that, viewed separately or together, the restrictions in Section 1 above do not
unfairly or unreasonably restrict the Optionee’s ability to obtain other
comparable employment, earn a living, work in any particular area or otherwise
impose an undue hardship on Optionee.

6. Protected Activity. Nothing in this Agreement shall prohibit or impede the
Optionee from communicating, cooperating or filing a complaint with any U.S.
federal, state or local governmental or law enforcement branch, agency or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state or local law or regulation, or otherwise making
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower provisions of any such law or regulation; provided, that in
each case such communications and disclosures are consistent with applicable
law. An individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made (i) in confidence to a federal, state, or local government official or to
an attorney solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to

 

13



--------------------------------------------------------------------------------

court order. Except as otherwise provided in this paragraph or under applicable
law, under no circumstance is the Optionee authorized to disclose any
information covered by Nielsen’s attorney-client privilege or attorney work
product, or Nielsen’s trade secrets, without Nielsen’s prior written consent.
The Optionee does not need the prior authorization of (or to give notice to)
Nielsen regarding any communication, disclosure, or activity described in this
paragraph.

 

14



--------------------------------------------------------------------------------

Exhibit 1D – Premium PSO

PERFORMANCE STOCK OPTION AGREEMENT

THIS GRANT is hereby made effective as of the Grant Date set forth on the
schedule attached hereto as Schedule A (“Schedule A”, such date, the “Grant
Date”) by and between Nielsen Holdings plc, a company incorporated under the
laws of England and Wales, having its registered office in the United Kingdom
(hereinafter referred to as the “Company”), and the individual whose name is set
forth on Schedule A hereof, who is in the Employment of the Company or a
Subsidiary (hereinafter referred to as the “Optionee”). Any capitalized terms
herein not otherwise defined in this Agreement shall have the meaning set forth
in the Amended and Restated Nielsen 2010 Stock Incentive Plan (the “Plan”).

WHEREAS, the Committee has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant the Option provided for
herein to the Optionee as an incentive for increased efforts during his term of
office with the Company or any Subsidiary, and has advised the Company thereof
and instructed the undersigned officers to issue said Option; and

WHEREAS, this Award has been granted as an “employee inducement award” under
Section 303A.08 of the New York Stock Exchange Listed Company Manual;
accordingly, the Award has been granted outside of the Company’s existing equity
compensation plans, however, except as otherwise provided in this Agreement, the
Award will be governed in all respects as if issued under the Plan, as currently
in effect and as may be amended hereafter from time to time, as well as this
Restricted Stock Award Agreement (the “Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified in the Plan or below unless the context clearly indicates to
the contrary.

Section 1.1. Cause

“Cause” shall mean “Cause” as defined in the severance Nielsen Holdings plc
Severance Policy for Section 16 Officers and United-States-Based Senior
Executives.

Section 1.2. Good Reason

“Good Reason” shall mean “Good Reason” as defined in offer letter, dated
November 16, 2018, between the Optionee and the Company.

Section 1.3. Option

“Option” shall mean the right and option to acquire, on the terms and conditions
set forth in Section 3.1, all or any part of an aggregate of the number of
Shares, as shall be evidenced by entry in the Company’s shareholder register,
set forth on Schedule A.



--------------------------------------------------------------------------------

Section 1.4. Permanent Disability

“Permanent Disability” shall mean “Disability” as defined in the severance plan
or policy of the Company in which the Optionee is a participant on the Grant
Date.

Section 1.5. Retirement

“Retirement” shall mean (a) any statutorily mandated retirement date required
under laws applicable to the Optionee or (b) such other retirement date (which
date may vary by Optionee) as may be approved by the Committee or a designated
officer of the Company, as delegated in accordance with the Plan.

ARTICLE II

GRANT OF OPTIONS

Section 2.1. Grant of Options

(a) For good and valuable consideration, on and as of the date hereof the
Company irrevocably grants to the Optionee an Option upon the terms and
conditions set forth in this Agreement.

(b) This Award has been granted as an “employment inducement award” pursuant to
the exemption provided by Section 303A.08 of the New York Stock Exchange Listed
Company Manual, is not issued under the Plan, and does not reduce the share
reserve under the Plan. However, for purposes of interpreting the applicable
provisions of this Agreement, the terms and conditions of the Plan (other than
those applicable to the share reserve) shall govern and apply to this Award as
if this Award had actually been issued under the Plan.

Section 2.2. Exercise Price

Subject to Section 2.4, the exercise price of the Shares covered by the Option
(the “Option Price”) shall be as set forth on Schedule A.

Section 2.3. No Guarantee of Employment

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the Employment of the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company or any
Subsidiary, which are hereby expressly reserved, to terminate the Employment of
the Optionee at any time for any reason whatsoever, with or without cause,
subject to the applicable provisions of, if any, the Optionee’s employment
agreement with the Company or a Subsidiary, or an offer letter provided by the
Company or a Subsidiary to the Optionee.

Section 2.4. Adjustments to Option

The Option shall be adjusted pursuant to Section 10(a) of the Plan, as
applicable. Any such adjustment made in good faith thereunder shall be final and
binding upon the Optionee, the Company and all other interested persons.

 

2



--------------------------------------------------------------------------------

ARTICLE III

PERIOD OF EXERCISABILITY

Section 3.1. Commencement of Exercisability

(a) So long as the Optionee continues to be employed by the Company or any
Subsidiary, subject to Section 3.1(b) below, the Option shall become vested and
exercisable in accordance with the terms set forth on Schedule A (each date of
vesting, a “Vesting Date”).

(b) Unless otherwise provided for in Schedule A, upon a Change in Control of the
Company the Option shall be subject to the provisions set forth in Section 10 of
the Plan in effect on the date of the offer letter identified in Section 1.2;
provided, however, that for purposes of this Award, in order for an award to
constitute a Substitute Award under Section 10 of the Plan, the award must be
denominated in shares of publicly traded stock which are traded on an
established U.S. or U.K. securities exchange.

(c) Upon a termination of the Optionee’s Employment for any reason (other than
for Cause by the Company or any Subsidiary without Good Reason by the Optionee
but which shall include, for the avoidance of doubt, due to the Optionee’s death
or Permanent Disability), a pro-rata portion of the installment of the Option
that would, but for such termination, be scheduled to vest on the next Vesting
Date following such termination of Employment will become vested upon the date
of such termination, with such pro-rata portion determined based on the number
of days the Optionee was employed by the Company or any of its Subsidiaries
since the immediately prior Vesting Date, relative to 365 days.

(d) Upon the Optionee’s death or Permanent Disability prior to a Change in
Control while the Option remains outstanding, the Option shall become
immediately fully vested and exercisable with respect to 100% of the Shares
subject thereto.

(e) Notwithstanding the foregoing, no portion of the Option shall become
exercisable as to any additional Shares (which do not otherwise become
exercisable in accordance with Section 3.1(a), (b) or (c) above) following the
termination of Employment of the Optionee for any reason and any portion of the
Option which is unexercisable as of the Optionee’s termination of Employment,
shall be immediately cancelled without payment therefor.

Section 3.2. Expiration of Option

The Optionee may not exercise any portion of the Option to any extent after the
first to occur of the following events:

(a) The seventh anniversary of the Grant Date; provided that the Optionee
remains in the Employment of the Company or any Subsidiary through such date;

(b) Six months after (i) the Optionee’s Employment is terminated by the Company
and all its Subsidiaries without Cause or the Optionee terminates employment for
Good Reason (unless earlier terminated as provided in Section 3.2(f) below);

(c) The first anniversary of the date of the Optionee’s termination of
Employment, if the Optionee’s Employment is terminated by reason of death or
Permanent Disability (unless earlier terminated as provided in Section 3.2(f)
below);

 

3



--------------------------------------------------------------------------------

(d) Unless earlier terminated as provided in Section 3.2(f) below, three months
after the Optionee’s termination of Employment without Good Reason (other than
due to death or Permanent Disability) unless, in the Company’s sole
determination, such termination is in connection with the rendering of services
(as proprietor, investor, director, officer, employee, consultant, partner or
otherwise) to any business that competes with the business of the Company, in
which event the Option shall expire immediately upon termination of employment
with the Company;

(e) Immediately upon the date of the Optionee’s termination of Employment with
the Company and all its Subsidiaries for Cause; or

(f) At the discretion of the Company, if the Committee so determines pursuant to
Section 10 of the Plan.

Notwithstanding anything set forth in this Section 3.2 to the contrary, in the
event any vested and exercisable portion of the Option is scheduled to expire
pursuant to any of Sections 3.2(a), (b), (c) or (d) above, and the Option Price
is at least $0.10 less than the Fair Market Value on the applicable expiration
date, then on the date that such exercisable portion of the Option is scheduled
to expire, such exercisable portion of the Option (to the extent not previously
exercised by the Optionee) shall be automatically exercised on behalf of the
Optionee and the net number of Shares resulting from such automatic exercise
(after deduction for payment of the exercise price and withholding taxes) shall
be delivered to the Optionee as soon as practicable thereafter.

ARTICLE IV

EXERCISE OF OPTION

Section 4.1. Person Eligible to Exercise

During the lifetime of the Optionee, only he may exercise the Option or any
portion thereof. After the death of the Optionee, any exercisable portion of the
Option may, prior to the time when the Option becomes unexercisable under
Section 3.2, be exercised by his personal representative or by any person
empowered to do so under the Optionee’s will or under the then-applicable laws
of descent and distribution.

Section 4.2. Partial Exercise

Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, that any partial exercise shall be for whole Shares only.

Section 4.3. Manner of Exercise

The Option, or any exercisable portion thereof, may be exercised solely by
delivering to the designated individual at the Company or his office all of the
following prior to the time when the Option or such portion becomes
unexercisable under Section 3.2:

(a) Notice from the Optionee or the other person then entitled to exercise the
Option or portion thereof, stating that the Option or portion thereof is thereby
exercised, such notice complying with all applicable rules, policies, and
procedures established by the Committee;

 

4



--------------------------------------------------------------------------------

(b) Full payment (in cash or by check or by a combination thereof) for the
Shares with respect to which the Option or portion thereof is exercised (the
“net settlement” feature as described in the Plan shall not be permitted);

(c) Full payment (in cash or by check or by a combination thereof) of all
amounts which, under applicable law, the Company is required to withhold upon
exercise of the Option; and

(d) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option.

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of the Option does not violate the Securities Act
of 1933, as amended.

Section 4.4. Conditions to Issuance of Shares

The Shares issuable upon the exercise of the Option, or any portion thereof,
shall not be required to be so physically issued to the Optionee. For the
avoidance of doubt, Shares shall be deemed to have been issued when evidenced by
entry in the Company’s shareholder register. Such Shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
certificate or certificates for Shares acquired upon the exercise of the Option
or portion thereof prior to fulfillment of all of the following conditions:

(a) The obtaining of approval or other clearance from any state, provincial or
federal governmental agency which the Committee shall, in its reasonable and
good faith discretion, determine to be necessary or advisable (and the Company
and the Optionee shall each use reasonable efforts to obtain all such clearances
and approvals as soon as reasonably practicable); and

(b) The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience or as may otherwise be required by applicable law.

Section 4.5. Rights as Shareholder

The Optionee shall not be, nor have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares he may be issued upon the
exercise of the Option or any portion thereof unless and until such Shares shall
have been issued as evidenced by entry in the Company’s shareholder register
upon satisfaction of the conditions set forth in Section 4.4.

ARTICLE V

MISCELLANEOUS

Section 5.1. Administration

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Optionee, the
Company and all other interested persons. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the Option. In its absolute discretion, the
Board may at any time and from time to time exercise any and all rights and
duties of the Committee under the Plan and this Agreement.

 

5



--------------------------------------------------------------------------------

Section 5.2. Option Not Transferable

Subject to applicable law to the contrary, neither the Option nor any interest
or right therein or part thereof shall be liable for the debts, contracts or
engagements of the Optionee or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
that this Section 5.2 shall not prevent transfers by will or by the applicable
laws of descent and distribution or to a partnership, limited liability company,
corporation, trust or custodianship, the beneficiaries of which may include only
the Optionee, his spouse (or ex-spouse) or his lineal descendants (including
adopted children) or, if at any time after any such transfer there shall be no
then living spouse or lineal descendants, then to the ultimate beneficiaries of
any such trust or to the estate of a deceased beneficiary.

Section 5.3. Notices

Any written notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of the designated individual, and any
notice to be given to the Optionee shall be addressed to him at the address on
file at the Company; provided that notice may be provided electronically by
complying with any applicable rules, policies, and procedures established by the
Committee. By a notice given pursuant to this Section 5.3, either party may
hereafter designate a different address for notices to be given to it or him.
Any notice which is required to be given to the Optionee, shall, if the Optionee
is then deceased, be given to the Optionee’s personal representative if such
representative has previously informed the Company of his status and address by
notice under this Section 5.3 that complies with any applicable rules, policies,
and procedures established by the Committee. Written notice, if permitted by the
Committee, shall have been deemed duly given, in each case as follows: (a) upon
electronic confirmation of facsimile, (b) one business day following the date
sent when sent by overnight delivery and (c) five (5) business days following
the date mailed when mailed by registered or certified mail return receipt
requested and postage prepaid.

Section 5.4. Titles; Pronouns

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement. The masculine pronoun
shall include the feminine and neuter, and the singular the plural, where the
context so indicates.

Section 5.5. Applicability of Plan

The Option and the Shares issued to the Optionee upon exercise of the Option
shall be subject to all of the terms and provisions of the Plan, to the extent
applicable to the Option and such Shares. In the event of any conflict between
this Agreement and the Plan, the terms of this Agreement shall control.

 

6



--------------------------------------------------------------------------------

Section 5.6. Amendment

This Agreement may be amended only by a writing executed by the parties hereto,
which specifically states that it is amending this Agreement.

Section 5.7. Governing Law

The laws of the State of New York shall govern the interpretation, validity and
performance of the terms of this Agreement, except to the extent that the issue
or transfer of Shares shall be subject to mandatory provisions of the laws of
England and Wales.

Section 5.8. Arbitration

In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator. Such
arbitration process shall take place within the Borough of Manhattan, in the
City of New York, New York. The decision of the arbitrator shall be final and
binding upon all parties hereto and shall be rendered pursuant to a written
decision, which contains a detailed recital of the arbitrator’s reasoning.
Judgment upon the award rendered may be entered in any court having jurisdiction
thereof. Each party shall bear its own legal fees and expenses. Notwithstanding
anything herein to the contrary, if the Optionee’s employment agreement or offer
letter contains a similar provision relating to arbitration and/or dispute
resolution, such provision in the employment agreement or offer letter shall
govern any controversy hereunder.

Section 5.9. Code Section 409A

Notwithstanding any other provisions of this Agreement or the Plan, the Option
granted hereunder shall not be deferred, accelerated, extended, paid out or
modified in a manner that would result in the imposition of an additional tax
under Section 409A of the Code upon the Optionee. In the event it is reasonably
determined by the Committee that, as a result of Section 409A of the Code, the
transfer of Shares under this Agreement may not be made at the time contemplated
hereunder without causing the Optionee to be subject to taxation under
Section 409A of the Code, the Company will make such payment on the first day
that would not result in the Optionee incurring any tax liability under
Section 409A of the Code. Notwithstanding anything herein to the contrary, if at
the time of the Optionee’s termination of Employment with the Company the
Optionee is a “specified employee” as defined in Section 409A of the Code and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of Employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Optionee) until the date that is six months
following the Optionee’s termination of Employment with the Company (or the
earliest date as is permitted under Section 409A of the Code without any
accelerated or additional tax). The Optionee is solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed on or in
respect of such Optionee in connection with the Option (including any taxes and
penalties under Section 409A), and neither the Company nor any of its
Subsidiaries shall have any obligation to indemnify or otherwise hold the
Optionee (or any beneficiary) harmless from any or all of such taxes or
penalties. If the Option is considered “deferred compensation” subject to
Section 409A, references in this Agreement and the Plan to “termination of
Employment” and “separation from service” (and substantially similar phrases)
shall mean “separation from service” within the meaning of Section 409A. For
purposes of Section 409A, each payment that may be made in respect of the Option
is designated as a separate payment.

 

7



--------------------------------------------------------------------------------

Section 5.10. Counterparts

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

Section 5.11. No Acquired Rights

Optionee acknowledges and accepts that the Board has the power to amend or
terminate the Plan, to the extent permitted thereunder, at any time. Optionee
further acknowledges and accepts that (a) this Award is not to be considered
part of any normal or expected compensation; (b) the value of the Option or the
Shares shall not be used for purposes of determining any benefits or
compensation payable to the Optionee or the Optionee’s beneficiaries or estate
under any benefit arrangement of the Company or any Subsidiary, including but
not limited to severance or indemnity payments; and (c) the termination of the
Participant’s Employment with the Company and all Subsidiaries under any
circumstances whatsoever will give the Participant no claim or right of action
against the Company or any Subsidiary in respect of any loss of rights under
this Agreement or the Plan that may arise as a result of such termination of
Employment.

Section 5.12 Confidential Information; Non-Compete; Non-Solicitation

The Optionee acknowledges and agrees that the Optionee is bound by and will
comply with the restrictive covenants and obligations contained in the Appendix
to this Agreement, which covenants and obligations are incorporated herein by
reference and made a part of this Agreement.

Section 5.13 Data Privacy

If the Optionee is employed outside the European Economic Area and consent is
needed for the collection, processing or transfer of his personal data under
applicable local law, the Optionee hereby consents for the purposes of the Plan.

For the purposes of compliance with the General Data Protection Regulation (EU)
2016/679, the Company will separately provide the Optionee with information on
the collection, processing and transfer of his personal data, including the
grounds for processing.

Section 5.14 Forfeiture of Grant

If the Optionee does not sign and return this Agreement within six months
following the Grant Date, this Option shall be forfeited and shall be of no
further force and effect.

 

8



--------------------------------------------------------------------------------

NIELSEN HOLDINGS PLC By:   Nancy Ramsey Phillips   Chief Human Resources Officer
OPTIONEE: David Kenny Online grant acceptance satisfies signature requirement

 

 

9



--------------------------------------------------------------------------------

Schedule A

 

Name of Optionee:    David Kenny Grant Date    December 3, 2018 (“Hire Date”)
Aggregate number of Shares for which the Option granted hereunder is
exercisable:    750,000 Option Price per Share:    $40 Service Vesting Dates:   

250,000 on first anniversary of Hire Date

 

250,000 on second anniversary of Hire Date

 

250,000 on third anniversary of Hire Date

Vesting on a “Change in Control”:    Per Section 3.1(b) of the Agreement.

 

10



--------------------------------------------------------------------------------

APPENDIX

Confidential Information; Non-Compete; Non-Solicitation

1. In consideration of the Company entering into this Agreement with the
Optionee, the Optionee shall not, directly or indirectly, (i) at any time during
or after the Optionee’s employment with the Company or any of its subsidiaries,
parents or affiliates (collectively, “Nielsen”), disclose any Confidential
Information (as defined below) except (A) when required to perform his or her
duties to Nielsen; (B) as required by law or judicial process; or (C) in
connection with any Protected Activity (as defined below) by the Optionee; or
(ii) at any time during the Optionee’s employment with Nielsen and for a period
of 12 months thereafter or, if the Optionee’s employment with Nielsen is
terminated under circumstances that entitle the Optionee to receive severance
under any severance plan, policy or agreement with Nielsen applicable to the
Optionee at the time of such termination, for the duration of the applicable
severance period under such plan, policy or agreement if such severance period
is longer than 12 months (with, for the avoidance of doubt, the severance period
for any lump sum severance payment being equal to the number of months of base
salary being paid in such lump sum (for example, 1.5x base salary equates to a
severance period of 18 months)) (A) associate with (whether as a proprietor,
investor, director, officer, employee, consultant, partner or otherwise) or
render services to any business that competes with the business of Nielsen, in
any geographic or market area where Nielsen conducts business or provides
products or services (or which the Optionee has knowledge, at the time in
question, that Nielsen has plans to commence engaging in within twelve
(12) months); provided, that nothing herein shall be deemed to prohibit the
Optionee’s ownership of not more than 2% of the publicly-traded securities of
any competing business; (B) induce, influence, encourage or solicit in any
manner any (x) client or prospective client with which the Optionee had
interactions in connection with his/her employment in the 18 months prior to
termination of the Optionee’s employment with Nielsen, or (y) vendor or supplier
of Nielsen, to cease or reduce doing business with Nielsen or to do business
with any business in competition with the business of Nielsen; (C) solicit,
recruit, or seek to hire, or otherwise assist or participate in any way in the
solicitation or recruitment of, any person who has been employed or engaged by
Nielsen at any time during the 6 months immediately preceding the termination of
the Optionee’s employment, or induce, influence, or encourage in any manner, or
otherwise assist or participate in any way in the inducement, influence or
encouragement of, any such person to terminate his or her employment or
engagement with Nielsen; or (D) hire or otherwise assist or participate in any
way in the hiring of, any person who has been employed or engaged by Nielsen at
any time during the 6 months immediately preceding the termination of the
Optionee’s employment. The provisions hereof shall be in addition to and not in
derogation of any other agreement covering similar matters to which the Optionee
and the Company or any subsidiary or affiliate thereof are parties. For purposes
of this agreement, the “business of Nielsen” means consumer purchasing
measurement and analytics, media audience measurement and analytics, and any
other line of business in which Nielsen is engaged at the time of the
termination of the Optionee’s employment (or which the Optionee has knowledge,
at the time in question, that Nielsen has plans to commence engaging in within
twelve (12) months). If the Optionee is primarily providing services in
California at the time the Optionee’s employment with Nielsen terminates, then
sub-clauses (A), (B) and (D) of clause (ii) of this Section 1 shall not apply
following such termination. If the Optionee lived or provided services in
Massachusetts for at least thirty (30) days immediately preceding the Optionee’s
termination, then sub-clause (A) of clause (ii) of this Section 1 shall not
apply following such termination.

2. “Confidential Information” shall include all trade secrets and proprietary or
other confidential information owned, possessed or used by Nielsen in any form,
whether or not explicitly designated as confidential information, including,
without limitation, business plans, strategies, customer lists, customer
projects, cooperator lists, personnel information, financial information,
pricing information, cost information, methodologies, software,

 

11



--------------------------------------------------------------------------------

data, and product research and development. Confidential Information shall not
include any information that is generally known to the industry or the public
other than as a result of the Optionee’s breach of this covenant or any breach
of other confidentiality obligations by the Optionee, employees or third
parties.

3. If the Optionee performs services for an entity other than Nielsen at any
time prior to the end of the 12-month post-termination period or, if longer, the
applicable severance period (whether or not such entity is in competition with
Nielsen), the Optionee shall notify the Company on or prior to the commencement
thereof. To “perform services” shall mean employment or services as an employee,
consultant, owner, partner, associate, agent or otherwise on behalf of any
person, principal, partnership, firm or corporation.

4. If at any time a court holds that the restrictions stated in Section 1 above
are unreasonable or otherwise unenforceable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographic area
determined to be reasonable under such circumstances by such court will be
substituted for the stated period, scope or area or, if the court does not
undertake such substitution, then the remainder of Section 1 shall be given full
effect without regard to the invalid portion. Because the Optionee’s services
are unique and because the Optionee has had and will continue to have access to
Confidential Information, the parties hereto agree that money damages will be an
inadequate remedy for any breach of this Agreement. In the event of a breach or
threatened breach of this Agreement, Nielsen or its successors or assigns may,
in addition to other rights and remedies existing in their favor, (i) apply to
any court of competent jurisdiction for specific performance and/or injunctive
relief in order to enforce, or prevent any violations of, the provisions hereof
(without the posting of a bond or other security); and (ii) may require the
Optionee (A) to forfeit any vested or unvested portion of the Grant and to
return all Shares previously issued to the Optionee under the Grant (“Grant
Shares”); and (B) to pay to Nielsen the full value of any consideration received
for the Grant Shares that were previously sold by the Optionee or otherwise
disposed of to a third party (or if no such consideration was received, the then
fair market value of the Grant Shares).

5. The Optionee acknowledges that the restrictions in Section 1 above are not
greater than required to protect Nielsen’s legitimate business interests,
including without limitation the protection of its Confidential Information and
the protection of its client relationships, and are reasonably limited in time
or duration, geography and scope of activity. The Optionee further acknowledges
that, viewed separately or together, the restrictions in Section 1 above do not
unfairly or unreasonably restrict the Optionee’s ability to obtain other
comparable employment, earn a living, work in any particular area or otherwise
impose an undue hardship on Optionee.

6. Protected Activity. Nothing in this Agreement shall prohibit or impede the
Optionee from communicating, cooperating or filing a complaint with any U.S.
federal, state or local governmental or law enforcement branch, agency or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state or local law or regulation, or otherwise making
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower provisions of any such law or regulation; provided, that in
each case such communications and disclosures are consistent with applicable
law. An individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made (i) in confidence to a federal, state, or local government official or to
an attorney solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade

 

12



--------------------------------------------------------------------------------

secret under seal, and does not disclose the trade secret, except pursuant to
court order. Except as otherwise provided in this paragraph or under applicable
law, under no circumstance is the Optionee authorized to disclose any
information covered by Nielsen’s attorney-client privilege or attorney work
product, or Nielsen’s trade secrets, without Nielsen’s prior written consent.
The Optionee does not need the prior authorization of (or to give notice to)
Nielsen regarding any communication, disclosure, or activity described in this
paragraph.

 

13